It appearing to the court that a motion for leave to file a petition in error herein has been heretofore overruled by this court, and that thereafter said plaintiff in error filed a petition in error as of right claiming a *Page 387 
constitutional question is involved; and this court having considered said petition in error and being fully advised in the premises, it is now ordered and adjudged that said petition in error be, and the same hereby is, sua sponte dismissed for the reason no debatable constitutional question is involved in said cause.
Petition in error dismissed.
WEYGANDT, C.J., STEPHENSON, JONES, MATTHIAS, BEVIS, ZIMMERMAN and WILKIN, JJ., concur.